DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The present application is a continuation of application 16318985 filed 01/18/2019.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application GB1612428.1 was received.
	b. Certified copy of application GB1613972.7 was received.
	c. Certified copy of application GB1618640.5 was received.
	d. Certified copy of application GB1700242.9 was received.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (US 20170366313 A1) in view of 3GPP (3GPP TSG RAN WG2 Meeting #94 R2-163465)

	Regarding claim 1, Rahman discloses subject matter relating to DC. Specifically, Rahman discloses a method performed by a master base station (MeNB; see paragraph [0020] and Fig. 1) supporting a first radio access technology (RAT) in a wireless communication system (node can use one or more RATs (e.g. first RAT); see paragraph [0231]), the method comprising: 
	transmitting, to a secondary base station (SeNB; see paragraph [0020] and Fig. 1) supporting a second RAT (node can use one or more RATs (e.g. second RAT); see paragraph [0231]), a first message comprising capability information associated with a terminal which is connected to the master base station and the secondary base station and configuration restriction information including at least one band combination allowed for the secondary base station (network node (e.g. MeNB) acquires UE capability info containing bands supported by the DC (i.e. connected to MeNB and SeNB) UE; see paragraphs [0124 – 0125]; and separately acquires capability info of bands supported by another node (e.g. SeNB) (i.e. configuration restriction info); see paragraph [0126]; and configures the UE according to both sets of information; see paragraphs [0127 - 0128]); and 
	Rahman does not explicitly disclose transmitting the capability info and configuration restriction info to the second base station, although it does configure based on that information, as noted above, and does disclose sharing this info between base stations in general (see paragraphs [0125 – 0130]). Rahman further does not explicitly disclose the remaining limitation: receiving, from the secondary base station, a second message comprising modification request information for the configuration restriction information.

	3GPP discloses subject matter relating to EN-DC. Specifically, 3GPP discloses:
 	sending capability/configuration restriction information to the secondary base station (parts of NR capabilities should be sent to the LTE eNB, LTE eNB should know UE capabilities; see section 2.2)
	receiving, from the secondary base station, a second message comprising modification request information for the configuration restriction information (LTE eNB should control NR addition and removal after negotiation with both eNBs; see section 2.2; the Examiner notes that the negotiation comprises modification requests)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Rahman with 3GPP by a) sending the known capability and configuration restriction information to the SeNB, and b) receiving a modification request for the configuration restriction information. One of ordinary skill in the art would have found these obvious to do, as a) allows the MeNB to control how the SeNB performs DC with the UE, and b) allows for updating configuration when it changes. Further, both are the use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 2, 7, 12, and 17, Rahman and 3GPP teach the subject matter of the parent claim(s), as noted above. Rahman further discloses 
	wherein the configuration restriction information includes a list of indices for the at least one band combination (information can be in the form of a mapping table (i.e. an index); sere paragraph [0126])

	Regarding claims 3, 8, 13, and 18, Rahman and 3GPP teach the subject matter of the parent claim(s), as noted above. Rahman further discloses 
	wherein the modification request information includes at least one band combination selected by the secondary base station and a list of indices for the at least one band combination selected by the secondary base station (information includes band combination and can be in the form of a mapping table (i.e. list of indices); see paragraph [0126]).
	Rahman discloses the information transmitted, but does not disclose that it is in a modification request (although does disclose reconfiguring the UE around this information; see paragraph [0129])

	3GPP discloses that the MeNB should control the SeNB’s additions or removals, and that this should be done after negotiation (i.e. via modification requests) with the SeNB (see section 2.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Rahman and 3GPP with 3GPP by incorporating the information sent by the SeNB into a modification request. One of ordinary skill in the art would have found it obvious to do so, as this would allow the SeNB to adapt when circumstances change. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 4, 9, 14, and 19, Rahman and 3GPP teach the subject matter of the parent claim(s), as noted above. Rahman further discloses 
	wherein the capability information is obtained from the terminal (capability info can come from UE; see paragraph [0125])

	Regarding claims 5, 10, 15, and 20, Rahman and 3GPP teach the subject matter of the parent claim(s), as noted above. Rahman further discloses 
	wherein the capability information is for a RAT type of an inter-RAT dual connectivity between the first RAT and the second RAT, and wherein the first RAT includes Evolved Universal Mobile Telecommunications System Terrestrial Radio Access (E-UTRA) and the second RAT includes a New Radio (NR) (device can use more than one RAT (i.e. inter-RAT), and capability info can be for EUTRA; see paragraph [0231])
	Rahman does not explicitly disclose that the second RAT is NR.

	3GPP discloses LTE/NR DC (i.e. the second RAT can be NR) (see section 2.2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Rahman and 3GPP with 3GPP by incorporating the use of NR as the second RAT. One of ordinary skill in the art would have found it obvious to do so in order to increase interoperability. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 6, Rahman discloses a method performed by a secondary base station (SeNB; see paragraph [0020] and Fig. 1) supporting a second radio access technology (RAT) in a wireless communication system (node can use one or more RATs (e.g. second RAT); see paragraph [0231]), the method comprising: -36 -0203-2339-1 (YPF201707-0014/US-CA) 
	receiving, from a master base station (MeNB; see paragraph [0020] and Fig. 1) supporting a first RAT (node can use one or more RATs (e.g. first RAT); see paragraph [0231]), a first message comprising capability information associated with a terminal which is connected to the master base station and the secondary base station and configuration restriction information including at least one band combination allowed for the secondary base station (network node (e.g. MeNB) acquires UE capability info containing bands supported by the DC (i.e. connected to MeNB and SeNB) UE; see paragraphs [0124 – 0125]; and separately acquires capability info of bands supported by another node (e.g. SeNB) (i.e. configuration restriction info); see paragraph [0126]; and configures the UE according to both sets of information; see paragraphs [0127 - 0128]); and 
	Rahman does not explicitly disclose transmitting the capability info and configuration restriction info to the second base station, although it does configure based on that information, as noted above, and does disclose sharing this info between base stations in general (see paragraphs [0125 – 0130]). Rahman further does not explicitly disclose the remaining limitation: transmitting, to the master base station, a second message comprising modification request information for the configuration restriction information

	3GPP discloses subject matter relating to EN-DC. Specifically, 3GPP discloses:
 	sending capability/configuration restriction information to the secondary base station (parts of NR capabilities should be sent to the LTE eNB, LTE eNB should know UE capabilities; see section 2.2)
	transmitting, to the master base station, a second message comprising modification request information for the configuration restriction information (LTE eNB should control NR addition and removal after negotiation with both eNBs; see section 2.2; the Examiner notes that the negotiation comprises modification requests)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Rahman with 3GPP by a) sending the known capability and configuration restriction information to the SeNB, and b) receiving a modification request for the configuration restriction information. One of ordinary skill in the art would have found these obvious to do, as a) allows the MeNB to control how the SeNB performs DC with the UE, and b) allows for updating configuration when it changes. Further, both are the use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 11, Rahman discloses a master base station in a wireless communication system (MeNB; see paragraph [0020] and Fig. 1), the master base station comprising: 
	a transceiver configured to transmit and receive a signal (transceiver; see paragraph [0226] and Fig. 4); and 
	a controller (control circuitry; see paragraph [0226] and Fig. 4) configured to: 
		transmit, to a secondary base station (SeNB; see paragraph [0020] and Fig. 1)  supporting a second RAT (node can use one or more RATs (e.g. second RAT); see paragraph [0231]), a first message comprising capability information associated with a terminal which is connected to the master base station and the secondary base station and -37-0203-2339-1 (YPF201707-0014/US-CA) configuration restriction information including at least one band combination allowed for the secondary base station (network node (e.g. MeNB) acquires UE capability info containing bands supported by the DC (i.e. connected to MeNB and SeNB) UE; see paragraphs [0124 – 0125]; and separately acquires capability info of bands supported by another node (e.g. SeNB) (i.e. configuration restriction info); see paragraph [0126]; and configures the UE according to both sets of information; see paragraphs [0127 - 0128]); and 
	Rahman does not explicitly disclose transmitting the capability info and configuration restriction info to the second base station, although it does configure based on that information, as noted above, and does disclose sharing this info between base stations in general (see paragraphs [0125 – 0130]). Rahman further does not explicitly disclose the remaining limitation: receive, from the secondary base station, a second message comprising modification request information for the configuration restriction information.

	3GPP discloses subject matter relating to EN-DC. Specifically, 3GPP discloses:
 	sending capability/configuration restriction information to the secondary base station (parts of NR capabilities should be sent to the LTE eNB, LTE eNB should know UE capabilities; see section 2.2)
	receive, from the secondary base station, a second message comprising modification request information for the configuration restriction information (LTE eNB should control NR addition and removal after negotiation with both eNBs; see section 2.2; the Examiner notes that the negotiation comprises modification requests)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Rahman with 3GPP by a) sending the known capability and configuration restriction information to the SeNB, and b) receiving a modification request for the configuration restriction information. One of ordinary skill in the art would have found these obvious to do, as a) allows the MeNB to control how the SeNB performs DC with the UE, and b) allows for updating configuration when it changes. Further, both are the use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
	Regarding claim 16, Rahman discloses a secondary base station in a wireless communication system (SeNB; see paragraph [0020] and Fig. 1), the secondary base station comprising: 
	a transceiver configured to transmit and receive a signal (transceiver; see paragraph [0226] and Fig. 4); and 
	a controller (control circuitry; see paragraph [0226] and Fig. 4) configured to: 
		receive, from a master base station (MeNB; see paragraph [0020] and Fig. 1) supporting a first RAT (node can use one or more RATs (e.g. first RAT); see paragraph [0231]), a first message comprising capability information associated with a terminal which is connected to the master base station and the secondary base station and configuration -38 -0203-2339-1 (YPF201707-0014/US-CA) restriction information including at least one band combination allowed for the secondary base station (network node (e.g. MeNB) acquires UE capability info containing bands supported by the DC (i.e. connected to MeNB and SeNB) UE; see paragraphs [0124 – 0125]; and separately acquires capability info of bands supported by another node (e.g. SeNB) (i.e. configuration restriction info); see paragraph [0126]; and configures the UE according to both sets of information; see paragraphs [0127 - 0128]); and 	
	Rahman does not explicitly disclose transmitting the capability info and configuration restriction info to the second base station, although it does configure based on that information, as noted above, and does disclose sharing this info between base stations in general (see paragraphs [0125 – 0130]). Rahman further does not explicitly disclose the remaining limitation: transmitting, to the master base station, a second message comprising modification request information for the configuration restriction information

	3GPP discloses subject matter relating to EN-DC. Specifically, 3GPP discloses:
 	sending capability/configuration restriction information to the secondary base station (parts of NR capabilities should be sent to the LTE eNB, LTE eNB should know UE capabilities; see section 2.2)
	transmitting, to the master base station, a second message comprising modification request information for the configuration restriction information (LTE eNB should control NR addition and removal after negotiation with both eNBs; see section 2.2; the Examiner notes that the negotiation comprises modification requests)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Rahman with 3GPP by a) sending the known capability and configuration restriction information to the SeNB, and b) receiving a modification request for the configuration restriction information. One of ordinary skill in the art would have found these obvious to do, as a) allows the MeNB to control how the SeNB performs DC with the UE, and b) allows for updating configuration when it changes. Further, both are the use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Kim - US 20150327107 A1 – DC

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464